Citation Nr: 1424134	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-36 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

In the Veteran's April 2009 substantive appeal, he appealed the issues of entitlement to service connection for diabetes mellitus and entitlement to service connection for a lung condition.  In a June 2009 letter, the VA informed the Veteran that his appeal regarding the issue of entitlement to service connection for a lung condition was not timely.  Instead, the VA interpreted the substantive appeal as a claim to reopen his previously denied claim for service connection for a lung condition due to asbestos exposure.  However, no further development was conducted.  

Accordingly, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was exposed to herbicide agents in service or that he served in the Republic of Vietnam.

2.  The Veteran does not have diabetes mellitus that is etiologically related to service, to include presumptively. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).     

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure, as relevant to this appeal, include Type 2 diabetes.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  "Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  

However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  VAOPGCPREC 27-97; see also Haas, 525 F.3d 1168.

According to the VA Compensation and Pension (C&P) Service, "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  December 2008 C&P Bulletin.  C&P Service provided a list of ships that have confirmed brown water service in a January 2010 Bulletin.  If a Veteran's service aboard one of the ships listed can be confirmed through military records during the time frames specified, "then exposure to herbicide agents can be presumed without further development."  January 2010 C&P Bulletin.  The list was updated in May 2011 based on evidence documenting inland waterway travel, shore/pier docking, or close coastal offshore operations with small boats and/or crew members going ashore.  May 2011 C&P Bulletin.  

A Veteran who served aboard a ship while it was operating temporarily on Vietnam's inland waterways did not need to leave the ship in order for VA to concede Agent Orange herbicide exposure.  Id.  However, a Veteran who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore in order for VA to concede Agent Orange exposure.  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his January 2007 claim and subsequent statements, the Veteran asserted that he has diabetes mellitus that is a result of exposure to Agent Orange while serving in Vietnam.  

The Board notes that the threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Veteran indicated in his January 2007 claim that he was diagnosed with diabetes in June 2006.  The Board has carefully reviewed all of the medical evidence of record, including the electronic "Virtual VA" file, but not one of the medical records, which cover care for a multitude of maladies, show a clinical diagnosis, or treatment for, diabetes.  

In a December 2006 Agent Orange examination, the Veteran did not report a diagnosis of diabetes.  He listed his medications, none of which are used to treat diabetes.  

In January 2007, in a nursing endoscopy note, the Veteran specifically reported that he did not have diabetes, providing factual evidence against his own claim at that point,

However, in November 2009 and July 2013 audiology notes, the Veteran reported that he had diabetes that is controlled with medication.  Conversely, the VA medical center problem lists, including the most recent January 2014 problem list, do not mention diabetes.  Further, medication lists of record, including the most recent January 2014 medication list, do not list any medication that may be used to treat diabetes.

The Veteran has not submitted any private treatment records that document a diagnosis of diabetes.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

In sum, while there are some indications of this problem (as noted above), there is no objective evidence of record indicating that the Veteran has a current diagnosis of diabetes.  In fact, the best evidence in this case (which includes, at some points the Veteran's own statements) would support a finding that the Veteran does not have this problem, at this time.  Accordingly, the Board finds that service connection may not be awarded.

In any event, it is important for the Veteran to note that even if the Board assumes that the Veteran has diabetes at this time, service connection is still not warranted.  The Veteran has not asserted that there has been continuity of symptomology since his separation from active service that would warrant service connection, and there is no evidence of actual or presumptive exposure to herbicides during his service.

The Veteran asserted that his diabetes was first diagnosed in June 2006.  The Veteran separated from active service in July 1967.  The Veteran does not contend that he has had diabetes or symptoms of diabetes since separation from active service.  Accordingly, service connection for diabetes based on the continuity of symptomatology is not warranted.  See 38 C.F.R. 3.303(b), 3.3.09(a); Walker v. Shinseki, 708 F.3d 1331.   

The Veteran asserted that he was exposed to Agent Orange through his "duty retrieving down helicopter crews in Vietnam while serving on [a] ship off the shore of Vietnam."  See Notice of Disagreement, May 2008.  

A review of the Veteran's service personnel records shows that he served on the USS Galveston.  The United States Army and Joint Services Records Research Center (JSRRC) reported that the USS Galveston did not anchor, operate on any inland waterway, or moor in any port in the Republic of Vietnam.  

The JSRRC also reviewed the history of the Helicopter Combat Support Squadron 1 (HC-1), which revealed that the HC-1 deployed helicopter detachments aboard ships in the Tonkin Gulf to conduct search and rescue operations.  The history only reveals the names of aircraft carriers that they operated on.  It is noted in the record that the USS Galveston was not an aircraft carrier.  The JSRRC was unable to confirm that the Veteran conducted any operations with the HC-1.  The evidence of record does not show that the Veteran set foot in Vietnam or served in the inland waterways of Vietnam.  Further, the Veteran has not asserted actual exposure to Agent Orange.

Accordingly, service connection for diabetes mellitus must be denied on this other basis, standing alone from the basis cited above.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in March 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran's claim for herbicide exposure was properly developed.

The Board acknowledges that the Veteran was not provided a VA examination with regard to his claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, as noted above, the Veteran has not provided evidence that he has diabetes mellitus.  Additionally, he has not provided evidence that he had diabetes mellitus in service, or that he was exposed to herbicides, to include presumptively, during active duty service.  Thus, the VA is not obligated to provide a medical examination and opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


